Case 1:20-cv-00013-SPW-TJC Document 14 Filed 05/27/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CV 20-13-BLG-SPW-TJC
Plaintiff, FINDINGS OF FACT,
vs. CONCLUSIONS OF LAW,
JUDGMENT, AND ORDER OF
$17,480.00 in U.S. Currency, FORFEITURE
Defendant.

 

 

This matter is brought before this Court by Plaintiff, United States, by and
through its attorney, Victoria L. Francis, Assistant U.S. Attorney for the District of
Montana. The United States has filed a Motion for Entry of Judgment and Order
of Forfeiture (Doc. 13) pursuant to Fed. R. Civ. P. 55(b)(2). Upon considering
the pleadings filed herein, the Court makes the following Findings of Fact and
Conclusions of Law.

FINDINGS OF FACT
1. On February 21, 2020, the United States instituted a judicial forfeiture

action by filing in this cause a Verified Complaint in Rem against the Defendant

1
Case 1:20-cv-00013-SPW-TJC Document 14 Filed 05/27/20 Page 2 of 6

currency in the amount of $17,480.00, to forfeit property under 21 U.S.C. §§ 841
and 881(a)(6), asserting the Defendant currency was furnished, or intended to be
furnished, in exchange for a controlled substance, and/or was used, or intended to
be used, to facilitate one or more violations of 21 U.S.C. §§ 841 et seg. and
881(a)(6) . (Doc. 1).

2. On February 24, 2020, the U.S. Marshal Service executed the Warrant of
Arrest in Rem (Doc. 4) that was issued by this Court on February 24, 2020, and
arrested the defendant currency. (Doc. 5, USM-285).

3. On February 24, 2020, the United States provided “actual notice” of this
civil asset forfeiture action, by mailing the Notice of Complaint for Forfeiture Jn
Rem (Doc. 2) and Verified Complaint Jn Rem (Doc. 1) to Elijah Sanders, Amber
Libbette, and Devontay Moseley, via first class U.S. mail and Certified mail, to the
address provided in Mr. Sanders’ administrative claim as well as the addresses
provided by law enforcement. (See Doc. 8, exhs. 1-8).

4. Notice of this forfeiture action was also provided to known and unknown
potential claimants by publishing on the government’s asset forfeiture website the
Notice of Forfeiture Action for 30 consecutive days, beginning on February 22,
2020, and ending on March 22, 2020. The “Notice of Forfeiture Action” provides

in pertinent part as follows:
Case 1:20-cv-00013-SPW-TJC Document 14 Filed 05/27/20 Page 3 of 6

Any person claiming a legal interest in the Defendant

Property must file a verified Claim with the court within 60 days

from the first day of publication (February 22, 2020) of this Notice

on this official government internet web site and an Answer to the

complaint or motion under Rule 12 of the Federal Rules of Civil

Procedure within 21 days thereafter. ...

(Dec. of Publication, Doc. 6, Att. 1).

5. Upon considering the United States’ Motion for Entry of Default of
Known Potential Claimants, Elijah Sanders, Amber Libbette, and Devontay
Moseley, (Doc. 7) and Declaration filed in support of the motion (Doc. 8), the
Clerk of District Court entered the default of Elijah Sanders, Amber Libbette, and
Devontay Moseley, on April 1, 2020, for failure to timely file a verified claim
and/or to answer or otherwise defend as required by the Supplemental Rules.
(Doc. 9).

6. Upon considering the United States’ Motion for Entry of Default of
Unknown Potential Claimants, (Doc. 10) and Declaration filed in support of the
motion (Doc. 11), the Clerk of District Court entered the default of unknown
potential claimants, on April 27, 2020, for failure to timely file a verified claim
and/or to answer or otherwise defend as required by the Supplemental Rules.
(Doc. 12).

7. The factual allegations set forth in paragraphs 4 through 18, of the

Verified Complaint for Forfeiture Jn Rem are verified by William Brew, Task
Case 1:20-cv-00013-SPW-TJC Document 14 Filed 05/27/20 Page 4 of 6

Force Officer for the Drug Enforcement Administration. (Doc. 1)

Based upon the foregoing findings of fact, the Court makes the following
conclusions of law.

CONCLUSIONS OF LAW

8. The Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1345
and 1355. The United States has filed a Verified Complaint for Forfeiture in Rem
to forfeit the Defendant currency under 21 U.S.C. §§ 841 et seg. and 881(a)(6), as
currency constituting monies or other things of value furnished or intended to be
furnished in exchange for a controlled substance, and/or were used or intended to
be used to facilitate one or more violations of 21 U.S.C. § 841, et seq.

9. Pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(b) or (c), venue is
proper in this district because this is a civil proceeding to forfeit United States
currency found in this district, and the acts or omissions complained of occurred in
this district.

10. Civil forfeitures are governed by the Supplemental Rules for Certain
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules
of Civil Procedure. United States v. 2659 Roundhill Drive, 283 F.3d 1146, 1149
n.2 (9th Cir. 2002).

11. The Verified Complaint for Forfeiture in Rem sets forth detailed facts

to support a reasonable belief that the United States will be able to meet its burden
4
Case 1:20-cv-00013-SPW-TJC Document 14 Filed 05/27/20 Page 5 of 6

of proof at trial as required by Supplemental Rule G(2)(f), to support probable
cause, and to provide proof by a preponderance of the evidence to seize and arrest
the Defendant currency described in the verified complaint. The facts contained
in the verified complaint support the institution of these forfeiture proceedings for
a knowing and willful violation of 21 U.S.C. § 841, and subject to forfeiture under
21 U.S.C. § 881(a)(6). |

12. The totality of circumstances as set forth in the Verified Complaint in
Rem, demonstrates that there is a substantial connection that the Defendant
currency was furnished or intended to be furnished in exchange for a controlled
substance, and/or was used or intended to be used to facilitate one or more
violations of 21 U.S.C. § 841, et seq.

13. Notice of this action was properly provided to known potential
claimants, Elijah Sanders, Amber Libbette, and Devontay Moseley, by providing
“actual notice” by mailing the Verified Complaint Jn Rem, in accordance with
Supplemental Rule G(4)(b)(v).

14. Notice by publication was also provided to known and unknown
potential claimants in accordance with Supplemental Rule (G)(4)(a)(iv)(C).

15. In accordance with Fed. R. Civ. P. 55(a) and Supplemental Rules A(2)
and G(5), the Clerk of District Court properly entered the default of Elijah Sanders,

Amber Libbette, and Devontay Moseley, and any unknown claimants. (Docs. 9 and
5
Case 1:20-cv-00013-SPW-TJC Document 14 Filed 05/27/20 Page 6 of 6

12).

16. Pursuant to Fed. R. Civ. P. 55(b)(2) and 56(a) the United States is
entitled to a judgment of default against the Defendant currency in the amount of
$17,480.00, as to any claims to the defendant currency.

17. The United States is further entitled to an order of forfeiture of the
Defendant currency in the amount of $17,480.00.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

1. The United States is granted judgment against the Defendant currency in
the amount of $17,480.00, and against any person asserting a claim to, or interest
in, the Defendant currency.

2. The Defendant currency consisting of $17,480.00, is hereby forfeited to
the United States and shall be disposed of in accordance with the law.

fr
DATED this_.//day of May, 2020.

Lew? che

SUSAN P. WATTERS
United States District Judge
